Citation Nr: 0922619	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for paralysis of left 
vocal cord including as secondary to gastroesophageal reflux 
disease with Barrett's esophagus.  

2.  Entitlement to an initial rating in excess of 30 percent 
for agoraphobia and history of anxiety.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in June 2007, a statement of the case was issued 
in September 2007, and a substantive appeal was received in 
February 2008.  

The May 2007 rating decision also denied service connection 
for anxiety disorder with nervousness, low back disability, 
gastroesophageal reflux disease with Barrett's esophagus, 
residuals of removal of growth on neck, and bilateral 
inguinal hernias, but these benefits were subsequently 
granted by rating decision in September 2007.  The issues of 
service connection for anxiety disorder with nervousness, low 
back disability, gastroesophageal reflux disease with 
Barrett's esophagus, residuals of removal of growth on neck, 
and bilateral inguinal hernias are therefore no longer in 
appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that 
his current left vocal cord disability is secondary to 
gastroesophageal reflux disease with Barrett's esophagus.  
The Veteran has undergone a VA examination in July 2007.  
However, the VA examination did not address whether the 
Veteran's left vocal cord disability was aggravated by 
service-connected gastroesophageal reflux disease with 
Barrett's esophagus.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Regarding the issue of entitlement to an initial rating in 
excess of 30 percent for agoraphobia and history of anxiety, 
in October 2007, the Veteran submitted a notice of 
disagreement with the initial rating decision.  The evidence 
of record does not reflect that a statement of the case (SOC) 
has been issued pursuant to 38 C.F.R. § 19.26 in response to 
the October 2007 notice of disagreement with the RO's initial 
rating decision regarding agoraphobia and history of anxiety.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current left vocal cord disability.  
It is imperative that the claims file 
be made available to the examiner for 
review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner 
should:

a) diagnose any current left vocal cord 
disability shown to exist;

b) opine whether any such left vocal 
cord disability is at least as likely 
as not related to the Veteran's 
service-connected gastroesophageal 
reflux disease with Barrett's 
esophagus;

c) if not, opine whether any such left 
vocal cord disability is aggravated by 
the Veteran's service-connected 
gastroesophageal reflux disease with 
Barrett's esophagus; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  
        
2.  Issue a Statement of the Case to 
the appellant Veteran addressing the 
issue of entitlement to an initial 
rating in excess of 30 percent for 
agoraphobia and history of anxiety.  
The appellant must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2008).

Then, only if the appeal is timely 
perfected, the issue should be 
certified to the Board for further 
appellate consideration.

3.  After completion of the above, the 
RO should readjudicate the claim of 
entitlement to service connection for 
paralysis of left vocal cord including 
as secondary to gastroesophageal reflux 
disease with Barrett's esophagus.  
Unless the benefit sought is granted, 
the appellant should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




